Citation Nr: 1001010	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-20 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a vision disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to March 
1977.  He also had a period of served in the Air National 
Guard from about January 1978 to January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1. Hearing loss, first shown years after service, is not 
related to military service; the Veteran does not have 
hearing loss disability for VA purposes.  

2. Tinnitus, first noted years after service, is not shown to 
be related to service.

3. The Veteran does not currently have a vision disorder or 
residuals of any eye injury in service.  


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred or aggravated by 
active service, and a sensorineural hearing loss may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 101(24), 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2. Tinnitus was not incurred or aggravated by active service. 
38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

3. A vision disorder was not incurred or aggravated by active 
service. 38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in  April 2007 and 
June 2008 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain. 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim. VA provided adequate notice of how disability ratings 
and effective dates are assigned. The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims. The claimant was provided the opportunity to 
present pertinent evidence. There is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. Hence, the case is 
ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim. Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim. Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the record must show (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2005).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

A. Bilateral hearing loss and tinnitus

A sensorineural hearing loss may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

In his January 2007 claim, the Veteran states that he 
believed that he suffered from a hearing loss and tinnitus as 
a result of noise exposure in service. He acknowledges post 
service noise exposure while working as a CHP (California 
highway Patrolman) and qualifying monthly at a pistol range.  
The Veteran also alleges a vision disorder as a result of 
being spray by fuel in service.

The service medical records are devoid of any complaints, 
findings or diagnoses pertaining to a hearing loss or 
tinnitus.  The service medical records are devoid of any 
complaints, findings or diagnoses pertaining to a hearing 
loss.  The February 1975 enlistment and a July 1976 in-
service audiological examination reports both show normal 
hearing for VA compensation purposes.  Likewise an Air 
National Guard January 1978 enlistment and July 1982, and 
March 1986 periodic examination reports all show normal 
hearing.  These audiological reports are shown as follows.

The February 1975 enlistment audiological examination, pure 
tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
15
15
15
-
20

At a July 1976 Air Force audiological examination, pure tone 
thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
0
0
10
LEFT
15
5
5
5
10

At a January 1978 Air National Guard enlistment audiological 
examination, pure tone thresholds, in decibels, were as 
follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
0

At a July 1982 Air Force Reserve audiological examination, 
pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
5

At a March 1986 Air Force Reserve Periodic audiological 
examination, pure tone thresholds, in decibels, were as 
follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
5


At a February 2008 VA audiological examination, the examiner 
noted normal hearing during active serve, as well as in a 
reserve audiogram in 1986.  The Veteran reported bilateral 
decreased hearing.  He was a flight line aircraft refueler in 
service.  He had no combat service.  He currently was a 
California highway patrol officer and qualified once a month 
30 rounds at a time.  He reported tinnitus with an onset in 
1998.  It apparently was in the right ear only, and occurred 
periodically once a day and was mild to moderate in severity.  
Pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
5
25
LEFT
0
0
0
15
35

Average pure tone thresholds, in decibels (dB), were 10 dB 
for the right ear and 13 dB for the left ear.  Speech 
audiometry revealed speech recognition ability was 96 percent 
in the right ear and 96 percent in the left ear.  It was 
noted that the Veteran's hearing was within normal limits to 
3k Hz with a high frequency sensory neural marginal to mild 
notch type hearing loss above 3k Hz bilaterally.  Hearing 
loss is not caused by noise exposure in the military based on 
puretone test results which were within normal limits with no 
decrease in hearing noted at any frequency on active duty 
audiograms from 1975 to 1986.  

The examiner opined that tinnitus was less likely as not due 
to noise exposure in the military based on the Veteran's case 
history wherein onset was in 1998 and he was exposed to 
occupational noise exposure during range qualifications post 
military service as a CHP officer.  

The file does not contain any medical records regarding 
treatment for hearing loss or tinnitus.

Analysis

Notwithstanding the Veteran's assertion of hearing loss and 
tinnitus as a result of service, a bilateral hearing loss 
disorder was not clinically shown until February 2008, 31 
years after service.  Such lapses of time are factors for 
consideration in deciding service connection claims. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, there is no post service evidence of a continuity of 
symptomatology pertaining to any hearing loss prior to 
approximately February 2008, when a bilateral hearing loss 
and tinnitus were first observed in a VA examination.

The only evidence in support of the claims is the Veteran's.  
However, as a layperson he is not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of the claimed disorders. See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In summary, as a bilateral hearing loss and tinnitus were not 
shown in service or until years thereafter, as sensorineural 
hearing loss was not shown to have been manifested to a 
compensable degree within one year of the Veteran's 
separation from active duty, and because the probative 
evidence of record indicates that such disabilities are not 
causally related to his active service, the preponderance of 
the evidence is against the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus. As such, 
the claims must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B. Vision problems

In his January 2007 claim, the Veteran alleges a vision 
disorder as a result of being spray by fuel in service.

The service medical records in April 1976 note the Veteran 
was seen for gasoline in his eyes.  His eyes were noted to be 
20/20.  He was treated and released to duty.  There were no 
further complaints or treatment during service.  The February 
1975 enlistment and a July 1976 in-service examination report 
both show normal vision.  Likewise normal vision was shown in 
an Air National Guard January 1978 enlistment and July 1982 
and March 1986 periodic examination reports both show normal 
vision.

Here, there are no diagnoses of any vision disorders. There 
is no medical evidence of any vision disorder, chronic eye 
injury or conditions in service, other than being splashed 
with some fuel.  As noted this was an acute incident which 
was treated in service. There was no injury to the Veteran's 
vision at that time as his vision was noted to be 20/20 at 
the time of the incident.  It was 20/20 a year later when he 
enlisted in the National Guard and 20/20 10 years later in a 
periodic National Guard examination.

The Veteran has submitted no medical evidence of any current 
visual disorder.  

In summary, review of the claims file shows no competent 
medical evidence of any current diagnosed vision disorder.  
The Board acknowledges that the requirement of a "current 
disability" is satisfied when the claimant has a disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of that claim. See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, 
however, there is no indication of a diagnosed disability at 
any time during the course of the appeal, and McClain is 
accordingly not applicable.

Similarly, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, 
none of the three conditions described in Jandreau are 
applicable in establishing a diagnosis on which service 
connection can be based.

The Board accordingly finds the preponderance of the evidence 
is against the claim for service connection for a vision 
disorder.  Therefore, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a hearing loss disorder is denied.

Service connection for tinnitus disorder is denied.

Service connection for a vision disorder is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


